          Case 1:20-cr-10275-RWZ Document 10-2 Filed 11/13/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                              )   Criminal No.    20cr10275
UNITED STATES OF AMERICA                      )
                                              )   Violation:
              v.                              )
                                              )   Count One: Robbery
DIEGO EVANGELISTA DA SILVA,                   )   (18 U.S.C. § 1951)
                                              )
                     Defendant                )   Robbery Forfeiture Allegation:
                                              )   (18 U.S.C. § 981(a)(1)(C) and
                                              )   28 U.S.C. § 2461(c))



                                 WAIVER OF INDICTMENT

        I, DIEGO EVANGELISTA DA SILVA , the above-named defendant, who is accused of
affecting commerce by robbery in violation of 18 U.S.C.§ 1951 being advised of the nature of the
charges, the proposed information, and my rights, hereby waive in open court on
__________________, prosecution by indictment and consent that the proceeding may be by
information instead of indictment.


                                                           ______________________________
                                                           Diego Evangelista Da Silva
                                                           Defendant

                                                           ______________________________
                                                           Joshua Hanye
                                                           Counsel for the Defendant


Before:    ________________________________
           Hon.
           U.S. District Court Judge
